677 So.2d 107 (1996)
The STATE of Florida, Appellant,
v.
Jorge L. VALDES, Appellee.
No. 96-162.
District Court of Appeal of Florida, Third District.
July 31, 1996.
Robert A. Butterworth, Attorney General and Linda S. Katz, Assistant Attorney General, for appellant.
Bennett H. Brummer, Public Defender and Harvey J. Sepler, Assistant Public Defender, for appellee.
Before GODERICH, GREEN and FLETCHER, JJ.
PER CURIAM.
Because the State failed to make a contemporaneous objection on the basis that the evidence presented at the sentencing hearing was insufficient under the Barbera[1]-Herrin[2] rule, the State did not preserve the issue for appellate review. State v. Rodriguez, 673 So.2d 187 (Fla. 3d DCA 1996). Accordingly, *108 the downward departure sentence imposed by the trial court is affirmed.
Affirmed.
NOTES
[1]  Barbera v. State, 505 So.2d 413 (Fla.1987).
[2]  Herrin v. State, 568 So.2d 920 (Fla.1990).